DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 22 March 2022.
Claims 1-11 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(b) and the claim objection(s) have been fully considered and in combination with the amendments are found persuasive. The Examiner withdraws the 112(b) rejection(s) and the claim objection(s). 
The arguments in response to the claims rejection under 35 U.S.C § 103 have been fully considered and in combination with the amendments are not found persuasive for the following reasons. 
Regarding the Applicant remarks pertaining to Claim 1, Schwartz and Burt Combination:
The Applicant argues the teachings of Burt cannot be combined with Schwartz since the modification of Schwartz would allegedly result in “breaking the seal” of Schwartz, since the Applicant has alleged the Office’s position was to introduce an open flow channel to a sealed region. The modification of Schwartz with the teachings of Burt would not result in a positioning an open flow channel at the seal location as alleged by the Applicant. Instead, Burt teaches providing an opening at a location where the space between the bottom of the blade root and the blade disc is located, so as to allow cooling air to flow between the bottom of the blade and the disc (see Burt [0006]). Thus, applying the teachings of Burt to Schwartz would result in adding an opening to the downstream radial wall where the space between the bottom of the blade root and the blade disc is located. The seal of Schwartz is not located at the bottom of the blade root, rather the seal 290 of Schwartz is located at the top of the blade root, just beneath the platform. The Examiner annotated Figures 4A and 4B of Schwartz are included below aide in clarity. The annotated figures show the resulting combination of the Schwartz and Burt references, as was presented in the Office’s original position, would not result in the ventilation channel 135 being located in the seal 290 location; thus the added ventilation channel 135 doesn’t result in making the seal 290 inoperable.
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: rect][AltContent: textbox (ventilation channel 135 of Burt as applied to Schwartz)]
    PNG
    media_image1.png
    634
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    547
    441
    media_image2.png
    Greyscale

As can be seen above, the seal, which is located in a position that prevents the leakage of cooling air into the hot air gaspath, is still able to seal the cooling air as intended (see Schwartz [0030] to see the function of the seal 290 is to seal cooling air). The Examiner further notes, in order to elaborate upon the Office’s original position, paragraph [0041] of Burt explicitly discloses the ventilation channel 135 is a line of sight path with the flowpath 170 under the bottom of the blade so that the airflow through the flowpath 170 and the ventilation channel 135 remains substantially unchanged so as to allow any liquid such as oil to pass through the stage to the downstream side. Thus the teachings of Burt are compatible with the seal of Schwartz, since Burt does not teach directing cooling fluid into the hot gas path. For the reasons explained above, the Office maintains the combination of Schwartz and Burt is proper and the 103 rejection(s) are upheld.
A new rejection is included in the Office Action below, commensurate with the Office’s original position, necessitated by amendment.
The Examiner notes upon further consideration, as already shown in the Office Action mailed on 05 January 2022, the Burt reference discloses all of the limitations of the independent claim, and some of the dependent claims as well. Thus, an additional 102 rejection has been added to this Office Action, commensurate with the Office’s original position. The Examiner notes, when changing the statutory basis of rejection from 35 U.S.C. 103 to 35 U.S.C. 102, and the rejection relies on the same teachings of the remaining reference to support the 35 U.S.C. 102 rejection, then the rejection does not constitute a new ground of rejection (see MPEP 1207.03(a)).
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burt et al (US 20130039760 A1), hereafter referred to as Burt.
Regarding Claim 1, Burt discloses the following:
A rotor disc (120, FIG. 2) for a turbomachine (10), the rotor disc (120, FIG. 2) extending circumferentially about an axis and comprising: 
a plurality of cavities (170, FIG. 2) configured to receive blade roots, each cavity (170, FIG. 2) comprising a downstream radial wall (130, Examiner note, the claim does not require the wall to be formed integrally as part of the disc) configured to axially block (see [0006]) the blade root in the cavity (170, FIG. 2), each downstream radial wall (130, Examiner note, the claim does not require the wall to be formed integrally as part of the disc) comprising a ventilation channel (135) of the cavity (170, FIG. 2); and
at least one inlet orifice (left side inlet of 135) which opens into at least one cavity (170, FIG. 2) of the plurality of cavities (170, FIG. 2) and at least one outlet orifice (right side outlet of 135) which opens onto a downstream side (as seen in FIG. 2, the outlet opening opens onto the downstream side of the disc) of the rotor disc (120, FIG. 2). The Examiner further notes, in order to elaborate upon the Office’s original position, paragraph [0041] of Burt explicitly discloses the ventilation channel 135 is a line of sight path with the flowpath 170 under the bottom of the blade so that the airflow through the flowpath 170 and the ventilation channel 135 remains substantially unchanged so as to allow any liquid such as oil to pass through the stage to the downstream side.
Regarding Claim 2, Burt discloses the following:
The rotor disc (120, FIG. 2) according to claim 1,
wherein the at least one outlet orifice (right side outlet of 135) opens out from a downstream surface of the downstream radial wall (130) (as can be seen in FIG. 2, the outlet orifice is located on the downstream side of the radial wall) of one or more of cavity (170, FIG. 2)  of the plurality of cavities (170, FIG. 2).
Regarding Claim 5, Burt discloses the following:
The rotor disc (120, FIG. 2) according to claim 1, wherein: 
the at least one inlet orifice includes a plurality of inlet orifices (left side of inlet 135); each inlet orifice of the plurality of inlet orifices (left side inlet of 135) has an inlet diameter; and 
the at least one outlet orifice includes a plurality of outlet orifices (right side of outlet of 135); each outlet orifice of the plurality of outlet orifices (right side outlet of 135) has an outlet diameter;
the number of inlet orifices (left side inlet of 135) is equal to the number of outlet orifices (right side outlet of 135) and the inlet diameter is equal to the outlet diameter (as seen FIG. 2, and also see [0041]).
Regarding Claim 6, Burt discloses the following:
The rotor disc (120, FIG. 2) according to claim 1, wherein: 
the at least one inlet orifice includes a plurality of inlet orifices (left side of inlet 135); the at least one outlet orifice includes a plurality of outlet orifices (right side of outlet 135);
at least one of the plurality of inlet orifices (left side inlet of 135) is axially aligned (as seen FIG. 2, and also see [0041]) with at least one of the plurality of outlet orifices (right side outlet of 135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20160230579 A1), hereafter referred to as Schwartz, in view of Burt et al (US 20130039760 A1), hereafter referred to as Burt.
 Regarding Claim 1, Schwartz discloses the following: 
 A rotor disc (280) for a turbomachine (100),the rotor disc (280) extending circumferentially about an axis and comprising a plurality of cavities (300) configured to receive blade roots each cavity (300) comprising a downstream radial wall (284) configured to axially block (see [0034]) the blade root in the cavity (300).
Schwartz does not explicitly disclose the following:
each downstream radial wall comprising a ventilation channel of the cavity comprising at least one inlet orifice which opens into at least one cavity and at least one outlet orifice which opens out from a downstream surface of the rotor disc.
However Burt teaches the following:
A rotor disc (120, FIG. 2) for a turbomachine (10), the rotor disc (120, FIG. 2) extending circumferentially about an axis and comprising: 
a plurality of cavities (170, FIG. 2) configured to receive blade roots, each cavity (170, FIG. 2) comprising a downstream radial wall (130, Examiner note, the claim does not require the wall to be formed integrally as part of the disc) configured to axially block (see [0006]) the blade root in the cavity (170, FIG. 2), each downstream radial wall (130, Examiner note, the claim does not require the wall to be formed integrally as part of the disc) comprising a ventilation channel (135) of the cavity (170, FIG. 2); and
at least one inlet orifice (left side inlet of 135) which opens into at least one cavity (170, FIG. 2) of the plurality of cavities (170, FIG. 2) and at least one outlet orifice (right side outlet of 135) which opens onto a downstream side (as seen in FIG. 2, the outlet opening opens onto the downstream side of the disc) of the rotor disc (120, FIG. 2). The Examiner further notes, in order to elaborate upon the Office’s original position, paragraph [0041] of Burt explicitly discloses the ventilation channel 135 is a line of sight path with the flowpath 170 under the bottom of the blade so that the airflow through the flowpath 170 and the ventilation channel 135 remains substantially unchanged so as to allow any liquid such as oil to pass through the stage to the downstream side.
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade cavity in the rotor disc and downstream radial wall of the rotor disc as disclosed by Schwartz, by adding a shank cooling passage cavity between an outer surface of the disc and an outer surface of the shank (see Burt [0051]) and a cooling ventilation channel in the downstream radial wall comprising an inlet which opens into the cavity of the shank passage and an outlet which opens onto the downstream side of the downstream radial wall (see FIG. 2), as taught by Burt, with the reasonable expectation of successfully providing structures that can increase cooling of the disc and/or blade, while allowing the cooling flow to exit the downstream side of the rotor stage to be "used for other purposes downstream, such as sealing and/or cooling" (see [0040-42]). The Examiner further notes, applying the cooling channel structure of Burt to the disc radial wall of Schwartz would result in the limitation, "an outlet orifice which opens onto a downstream surface of the rotor disc."
 Regarding Claim 2, Schwartz and Burt disclose the following: 
 The rotor disc according to claim 1,
Burt continues to teach the following:
wherein the at least one outlet orifice (right side outlet of 135) opens out from a downstream surface of the downstream radial wall (130) (as can be seen in FIG. 2, the outlet orifice is located on the downstream side of the radial wall) of one or more of cavity (170, FIG. 2)  of the plurality of cavities (170, FIG. 2).
Regarding Claim 5, Schwartz and Burt disclose the following: 
 The rotor disc according to claim 1,
Burt continues to teach the following:
wherein: 
the at least one inlet orifice includes a plurality of inlet orifices (left side of inlet 135); each inlet orifice of the plurality of inlet orifices (left side inlet of 135) has an inlet diameter; and 
the at least one outlet orifice includes a plurality of outlet orifices (right side of outlet 135); each outlet orifice of the plurality of outlet orifices (right side outlet of 135) has an outlet diameter;
the number of inlet orifices (left side inlet of 135) is equal to the number of outlet orifices (right side outlet of 135) and the inlet diameter is equal to the outlet diameter (as seen FIG. 2, and also see [0041]).
Regarding Claim 6, Schwartz and Burt disclose the following: 
 The rotor disc according to claim 1,
Burt continues to teach the following:
wherein: 
the at least one inlet orifice includes a plurality of inlet orifices (left side of inlet 135); the at least one outlet orifice includes a plurality of outlet orifices (right side of outlet 135);
at least one of the plurality of inlet orifices (left side inlet of 135) is axially aligned (as seen FIG. 2, and also see [0041]) with at least one of the plurality of outlet orifices (right side outlet of 135).
Regarding Claims 8 and 9, Schwartz and Burt disclose the following: 
 The rotor disc according to claim 1,
Schwartz and Burt do not disclose the following:
wherein the downstream radial wall has a thickness greater than or equal to 0.5 mm and less than or equal to 10 mm; (Claim 8)
wherein one or more of the at least one inlet orifice or the at least one outlet orifice has a diameter greater than or equal to 0.5 mm and less than or equal to 10 mm; (Claim 9)
However the Examiner notes the following:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the radial wall and the diameter of the inlet and outlet orifices as disclosed by the combination of Schwartz and Burt in claim 1 above, both of which are is silent on the thickness of the radial wall and the diameter of the inlet and outlet orifices, to have the claimed relative value(s) of: a thickness greater than or equal to 0.5mm and less than or equal to 10mm; and a diameter greater than or equal to 0.5 mm and less than or equal to 10 mm; as applicant has not disclosed that such values perform differently than prior art devices, and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.) 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20160230579 A1), hereafter referred to as Schwartz, in view of Burt et al (US 20130039760 A1), hereafter referred to as Burt as applied to claim 1 above, in further view of Negulescu et al (US 6290464 B1), hereafter referred to as Negulescu.
 Regarding Claim 7, Schwartz and Burt disclose the following: 
The rotor disc according to claim 1,
Schwartz and Burt do not explicitly disclose the following:
wherein: 
the at least one inlet orifice includes a plurality of inlet orifices; the at least one outlet orifice includes a plurality of outlet orifices; and
at least one of the plurality of inlet orifices is one or more of circumferentially or radially offset relative to at least of the plurality of outlet orifices.
However Negulescu teaches the following:
wherein the at least one inlet orifice includes a plurality of inlet orifices (left side inlet of 4); the at least one outlet orifice includes a plurality of outlet orifices(5); and
at least one of the plurality of inlet orifices (left side inlet of 4) is circumferentially and radially offset (as can be seen in FIG. 1c, the inlet of 4 is both circumferentially and radially offset relative to the outlet 5) relative to at least one of the plurality of outlet orifices (5).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet of the radial wall channel of ventilation as disclosed by the combination of Schwartz and Burt, by configuring the outlet to direct air counter the direction of the rotation of the blades of the turbine (see Negulescu, Col. 4, lines 0-5), as taught by Negulescu, with the reasonable expectation of successfully reducing the outlet swirl of the cooling air flow (see Negulescu, Col. 4, lines 18-20).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20160230579 A1), hereafter referred to as Schwartz, in view of Burt et al (US 20130039760 A1), hereafter referred to as Burt as applied to claim 1 above, in further view of Tibbott (US 8807942 B2), hereafter referred to as Tibbott.
Regarding Claim 10, Schwartz and Burt disclose the following: 
An assembly for a turbomachine (100 as taught by Schwartz) comprising a rotor disc (280) according to claim 1 (as disclosed by the combination of Schwartz and Burt above).
Schwartz and Burt do not explicitly disclose the following:
an upstream retention ring.
However Tibbott teaches the following:
it is well known in the art to provide turbine blade (32) and turbine disc (33) assemblies with an upstream retention ring (44).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine disc assembly as taught by the combination of Schwartz and Burt, by adding an upstream retention ring as taught by Tibbott, with the reasonable expectation of successfully preventing axial movement of the blades relative to the rotor disc (see Tibbott, Col. 4, lines 44-40).
Regarding Claim 11, Schwartz, Burt, and Tibbott disclose the following: 
A turbomachine (100 as taught by Schwartz) comprising at least one rotor stage (202) that includes an assembly according to claim 10 (as disclosed by the combination of Schwartz, Burt, and Tibbott above).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 3:
wherein the ventilation channel links at least two of the plurality of inlet orifices and the at least one outlet orifice;
Regarding Claim 4:
wherein the ventilation channel links all of the plurality of inlet orifices;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Schwartz, Burt, Negulescu, and Tibbott.
The Examiner notes Schwartz is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745